Order entered October 24, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00851-CV

                              FRANK A. RICHARDS, Appellant

                                               V.

                        TOM'S AUTO TRANSPORT, INC., Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-06468

                                           ORDER
       Before the Court is appellee’s October 11, 2017 motion to dismiss appeal for want of

prosecution. Because the deadline for filing appellant’s brief has not been triggered, we DENY

the motion.

       We note that on August 22, 2017, we directed appellant to file, within ten days, written

verification he had requested the reporter’s record and either paid the reporter’s fee or was

entitled to proceed without payment of costs. We cautioned appellant that failure to comply

could result in the appeal being submitted without the reporter’s record. See TEX. R. APP. P.

37.3(c). To date, however, appellant has not complied. Accordingly, we ORDER the appeal

submitted without the reporter’s record. See id.
      As the clerk’s record has been filed, we ORDER appellant to file his brief no later than

November 22, 2017.

                                                 /s/     CRAIG STODDART
                                                         JUSTICE